DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3-14, 23 and 24 as anticipated by Bonnassieux of record in the previous Office Action mailed on 7/24/2020 has been withdrawn due to the Applicant’s amendment filed on 1/22/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-12 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langley (US 4,670,073).
Langley teaches a sterilizable multilayer material (Fig. 2), comprising a non-thermofusible sheet (sheet 5) sandwiched between two lower and upper thicknesses of thermofusible material of at least one thermofusible sheet (sheet 3 and/or sheet 4), these thicknesses of thermofusible material being welded together through the non-thermofusible sheet (Fig. 2; col. 2, lines 20-32), the upper face of the non-thermofusible sheet (sheet 5) being only 
Regarding claims 4 and 5, Langley discloses each of the thermofusible sheets being a sheet of non-woven material (claim 1). Furthermore, claims 4 and 5 define the product by how the product was made. The limitation “consolidated by a wet process, by a dry process or by a melt process” is deemed a process limitation. Thus, claims 4 and 5 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a nonwoven material. As shown above, Langley suggests such a product.
Regarding claim 6, Langley discloses the non-thermofusible sheet or sheets being a nonwoven material (claim 1).
Regarding claim 7, Langley discloses the non-thermofusible sheet (sheet 5) having two edges, the welding being done at least along at least part of at least one of the edges of the non-thermofusible sheet (Fig. 2; col. 2, lines 19-32).
Regarding claim 9, Langley discloses the non-thermofusible sheet (sheet 5) having two edges (Fig. 2), the thermofusible sheet (fabric 1, sheet 3 and/or sheet 4) being folded over on either side of the non-thermofusible sheet (sheet 5) along its edges and welded along at least part of the edges (Fig. 2; col. 2, lines 19-32).

	Regarding claim 11, the multilayer material of Langley is devoid of adhesive between the assembled layers (Fig. 2), since Langley is silent to using adhesive.
	Regarding claim 12, the multilayer material of Langley inherently has a sealing strength greater than or equal to 100 cN/15mm, since the structure of the multilayer material in Langley is substantially identical to that of the claimed multilayer material.
	Regarding claim 23, Langley discloses the non-thermofusible sheet (sheet 5) being a non-woven material (claim 1), and therefore inherently has perforations therethrough which would allow the thicknesses of the thermofusible material to be welded together through the non-thermofusible sheet.
Regarding claim 24, Langley discloses the thicknesses of the thermofusible material (Fig. 2, sheet 3 and/or sheet 4) extending along a full outer edge of the non-thermofusible sheet (Fig. 2, sheet 5) and inwardly from the outer edge so as to only partly cover at least one major face of the non-thermofusible sheet with the at least one major face also being at least partly exposed (Fig. 2).	
Regarding claim 25, Langley discloses a sterilizable multilayer material (Fig. 2), comprising a non-thermofusible sheet (sheet 5) sandwiched between two lower and upper thicknesses of thermofusible material of at least one thermofusible sheet (fabric 1; sheet 3 and/or sheet 4), these thicknesses of thermofusible material being welded together through the non-thermofusible sheet (Fig. 2; col. 2, lines 20-32), the upper face of the non-thermofusible sheet (sheet 5) being only partly covered by the upper thickness of thermofusible material (Fig. 2, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 4,670,073).
Regarding claim 13, Langley discloses a supplemental upper non-thermofusible sheet, having an upper face and a lower face (Fig. 2, sheet 3), the upper thickness of thermofusible material (sheet 4) being totally covered by the lower face of the supplemental upper non-thermofusible sheet (sheet 3).
However, Langley fails to teach the upper face of the supplemental upper non-thermofusible sheet (sheet 3) being partly or totally covered by an upper thickness of thermofusible material of second rank, the upper thickness of thermofusible material and the upper thickness of thermofusible material of second rank being welded together across the upper non-thermofusible sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the multilayer material in Langley with an upper thickness of thermofusible material of second rank partly or totally covering the upper face of the supplemental upper non-thermofusible sheet and having the upper thickness of thermofusible 

Regarding claim 14, Langley discloses a supplemental non-thermofusible sheet, having an upper face and a lower face (Fig. 2, sheet 3), the lower thickness of thermofusible material (sheet 4) being totally covered by the upper face of the supplemental lower non-thermofusible sheet (sheet 3).
However, Langley fails to teach the lower face of the supplemental lower non-thermofusible sheet (sheet 3) being partly or totally covered by a lower thickness of thermofusible material of second rank, the lower thickness of thermofusible material and the lower thickness of thermofusible material of second rank being welded together across the lower non-thermofusible sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the multilayer material in Langley with a lower thickness of thermofusible material of second rank partly or totally covering the lower face of the supplemental lower non-thermofusible sheet and having the lower thickness of thermofusible material and the lower thickness of thermofusible material of second rank being welded together across the lower non-thermofusible sheet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04.



Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 9-14 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781